PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/568,660
Filing Date: 12 Sep 2019
Appellant(s): WEST et al.



__________________
Todd W. Barrett
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/20/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 3-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2013/0004822).
Regarding claim 1, Hashimoto discloses a battery pack, comprising: 
an enclosure assembly including a polymer-based component (enclosure 16 including 14, as depicted in Fig. 21 and see paragraph 110 which discloses the base 14 can be made of a polymeric (urethane) resin) that establishes at least a portion of an outermost surface of the battery pack (see Fig. 21 which illustrates a battery pack with an enclosure that has a polymer member 14 that is the outermost surface of the battery pack); and 
a channel or tubing integrated into a floor of the polymer-based component (see Fig. 21 which illustrates tubing/pipe 60 within a channel created in the polymer base 14),
wherein the floor establishes an interior component contacting surface of the polymer based component (the top surface of floor 14 is in the interior of the enclosure of Fig. 21). 
wherein the channel or tubing is configured to establish a cooling circuit for thermally managing a battery internal component housed within the polymer-based component (such a limitation is directed toward an intended use/operation of the claimed channel and tubing and does not structurally define the claimed apparatus, see MPEP §2114). 
Regarding claim 3, Hashimoto further discloses the polymer-based component is a tray made of a solid polymer-based material (such as a solid urethane group resin, as described in paragraph 110). 
Regarding claim 5, Hashimoto further discloses the channel is a molded-in channel formed in the floor of the polymer-based component (see paragraph 110 which discloses a molded/potted member 14 around pipes 60), and a heat exchanger plate (12) received over the molded-in channel (see Fig. 21) to establish a serpentine passage of the cooling circuit between the channel and the heat exchanger plate (see serpentine passage formed by pipe 60 in Fig. 20). 
Regarding claim 7, Hashimoto further discloses the heat exchanger plate is secured to the polymer-based component by an overmolding (heat exchanger plate 12 is sealed to waterproof sheet 19, paragraph 19, and waterproof sheet 19 is fixed to tray 16/1 via molding/sealant 18 as depicted below in annotated Fig. 21).  

    PNG
    media_image2.png
    317
    277
    media_image2.png
    Greyscale

Regarding claim 8, Hashimoto further discloses the channel is a molded-in channel formed in the floor (as described in paragraph 110 and discussed in the rejection of claim 4 above), and 
Regarding claim 9, Hashimoto further discloses the tubing is integrated into the floor by an overmolding (see annotated Fig. 21 below which illustrates an overmolding). 

    PNG
    media_image3.png
    202
    161
    media_image3.png
    Greyscale

Regarding claim 10, Hashimoto further discloses the battery internal component is a battery array (see battery array in Figs. 1 and 5), a bussed electrical center (BEC), or a battery electric control module (BECM). 

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2019/0210469).
Regarding claim 11, Yang discloses a battery pack, comprising: 
an enclosure assembly including a tray (5) and a cover (1) received over the tray; 
a molded-in channel formed in a floor of the tray (see channels 7 formed by molding of tray 5, paragraph 33); 
a heat exchanger plate (plate 1 and 11) secured over the molded-in channel (see Fig. 1 which discloses the plate 1/11 over the floor 5); and 
. 

Claims 6, 11, 13, 15, 17, 19 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2013/0004822) in view of Yang (US 2019/0210469).
Regarding claim 11, Hashimoto discloses a battery pack, comprising: 
an enclosure assembly including a tray (14, as depicted in Fig. 21) and a cover (16) received over the tray (see Fig. 21 which discloses an enclosure); 
a molded-in channel formed in a floor of the tray (see channels that are formed in the tray 5 in Fig. 21 which hold conduits/pipes 60); 
a heat exchanger plate (12) over the molded-in channel (see Fig. 21 where plate 12 is over the channels holding conduits 60).
Hashimoto discloses a plate (12) and a tray (14) that are connected to each other, but does not explicitly disclose how these two structures are bonded to each other.  More specifically, Hashimoto does not teach a structural adhesive or an overmolding securing the heat exchanger plate to the floor. 
Yang also discloses a cooling system for a battery (see abstract).
Yang, like Hashimoto, teaches a cooling tray (5) that is covered by a plate (1) to transmit thermal energy (as depicted in Fig. 1).  Yang teaches utilizing a thermally conductive bonding (9) between heat exchange members in the battery module such as between 1 and 3 (paragraphs 38-41) as well as between tray (5) and exchanger plate (1, as depicted in Fig. 1).  Yang teaches such a configuration to maximize heat transfer (paragraphs 38-41).

Regarding claim 6, Hashimoto discloses a plate (12) and a tray (14) that are connected to each other, but does not explicitly disclose how these two structures are bonded to each other.  More specifically, Hashimoto does not teach a structural adhesive securing the heat exchanger plate to the floor. 
Yang also discloses a cooling system for a battery (see abstract).
Yang, like Hashimoto, teaches a cooling tray (5) that is covered by a plate (1) to transmit thermal energy (as depicted in Fig. 1).  Yang teaches utilizing a thermally conductive bonding (9) between heat exchange members in the battery module such as between 1 and 3 (paragraphs 38-41) as well as between tray (5) and exchanger plate (1, as depicted in Fig. 1).  Yang teaches such a configuration to maximize heat transfer (paragraphs 38-41).
Regarding claim 13, Hashimoto further discloses the enclosure assembly includes a mid-tray (circuit board/cover portion 24 which is an electrical subassembly and also includes a gas duct which is a portion of cover portion 24, see paragraph 70) received between the tray and the cover (such as cover 72 in Fig. 1) and further wherein the mid-tray establishes an electrical subassembly within the enclosure assembly (as mentioned above). 
Regarding claim 15, Hashimoto further discloses the molded-in channel is formed in a first open area of the tray (see Fig. 21 which illustrates the tray 14 has an open area on top where the pipes 60 are placed and the channels are formed), a second open area of the tray, or both and comprising a battery array received within the first open area, wherein the battery array is in thermal contact with the heat exchanger plate (see Fig. 5 which illustrates an area over the 
Regarding claim 17, Hashimoto further discloses a heat exchanger plate (12) received over the molded-in channel (see Fig. 21) to establish a serpentine passage of the cooling circuit between the channel and the heat exchanger plate (see serpentine passage formed by pipe 60 in Fig. 20). 
Regarding claim 19, Hashimoto further discloses the molded-in channel is countersunk into the floor (see Fig. 21 where the channels in which the conduits 60 reside are countersunk into the tray 5). 
Regarding claim 20, Hashimoto further discloses a thermal enhancement feature that protrudes from a surface of the molded-in channel (see Fig. 21 which illustrates a metal tube 60 that protrudes from the surface of the molded in channel to enhance thermal heat transfer via movement of cooling fluid). 
Regarding claim 21, Hashimoto, as modified above, further discloses the tray establishes at least a portion of an outermost surface of the battery pack (see Fig. 1 which illustrates tray 14 being the bottom surface of the battery pack), and the floor establishes an interior component contacting surface of the tray (the top side of tray 14 contacts an interior of the battery pack), and further wherein the heat exchanger plate is secured directly to the interior component contacting surface (see Fig. 21 which illustrates that interior contacting surface, which is the topside of tray 14, directly contacts heat exchanger plate 12, and further teaches it being “secured” by modification with adhesive of Yang in the rejection of claim 11 above).
Regarding claim 22, Hashimoto further discloses a portion of the mid-tray is exposed outside of the enclosure assembly (see paragraph 70 where the mid-tray subassembly 24 includes a gas duct which leads to an external portion of the battery pack).
Regarding claim 23, Hashimoto discloses a battery pack, comprising:
an enclosure assembly (see annotated figure below) including a tray (14) and a cover (see annotated drawing below) received over the tray;
a molded-in channel (60) formed in a floor of the tray (the “molded-in” limitation is directed to a process of making the claimed channel and does not impart any structure different from what is taught by Hashimoto, see MPEP §2113),
wherein the floor establishes an interior component contacting surface of the tray (see annotated Figure below);
a tubing received within the molded-in channel (cooling pipe, see paragraph 102);
a heat exchanger plate secured over the tubing (see annotated Figure below);
a thermal interface material applied on the heat exchanger plate (see annotated Figure below); and
a battery internal component (such as the battery, 5) positioned in contact with the thermal interface material (as illustrated in Fig. 21),
wherein the thermal interface material is configured to facilitate thermal conductivity between the heat exchanger plate and the battery internal component (see paragraph 88  which discloses heat transfer is preferable through the thermal interface layer/waterproof layer 19).
Hashimoto discloses a floor of the tray (as noted in the annotated Figure below) and a heat exchanger plate (as noted in the annotated Figure below) that are connected to each other, but does not explicitly disclose how these two structures are bonded to each other.  More specifically, Hashimoto does not teach a structural adhesive or an overmolding securing the heat exchanger plate to the floor. 
Yang also discloses a cooling system for a battery (see abstract).

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the thermally conductive adhesive of Yang to the structure of Hashimoto between the floor and the exchanger plate in order to enhance heat transfer while also providing a structural bond between these two structures.


    PNG
    media_image4.png
    569
    897
    media_image4.png
    Greyscale


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2013/0004822) in view of Yang (US 2019/0210469) and further in view of Guignard (US 2015/0280293).
Regarding claim 12, Hashimoto teaches that the tray 14 is made of a resin (such as a solid urethane group resin, as described in paragraph 110).  Hashimoto teaches this material as the bottom, outer structure of the battery enclosure that is impermeable to water (as depicted in Fig. 21).  Hashimoto, however, does not teach the material of the cover 16.  However, seeing that polymeric resin material of the tray is suitable for structural purposes as well as water proofing purposes, it would have been obvious to one of ordinary skill in the art at the time of the invention form the cover of Hashimoto out of the solid/non-expanded urethane resin in order to provide structure and water sealing on the outside of the enclosure. 
Furthermore, Hashimoto does not teach that the tray is made from an expanded polymeric material.
Guignard also discloses a battery enclosure (see abstract).
Guignard teaches the use of an expanded polymeric material for an enclosure in order to take advantage of the lower density of the expanded polymer and make a lighter battery (paragraph 19).
As such, utilizing an expanded polymer, such as in Guignard, as either the tray or the cover of modified Hashimoto would have been an obvious modification to one of ordinary skill in the art at the time of the invention to reduce the weight of the battery.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2013/0004822) in view of Guignard (US 2015/0280293).
Regarding claim 2, Hashimoto discloses a base made of a polymeric material/resin (such as a solid urethane group resin, as described in paragraph 110) but does not teach the tray is made from an expanded polymer material.
Guignard also discloses a battery enclosure (see abstract).
Guignard teaches the use of an expanded polymeric material for an enclosure in order to take advantage of the lower density of the expanded polymer and make a lighter battery (paragraph 19).
As such, utilizing an expanded polymer, such as in Guignard, as either the tray or the cover of modified Hashimoto would have been an obvious modification to one of ordinary skill in the art at the time of the invention to reduce the weight of the battery.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2013/0004822) in view of Yang (US 2019/0210469) and further in view of Rouillard (US 6,087,036).
Regarding claim 18, Hashimoto, as modified above, teaches an adhesive to use between the floor and the heat exchanger plate.  Hashimoto, however, is silent to the type of adhesive used.  More specifically, Hashimoto does not teach an epoxy.
Rouillard also disclose a thermal management system for a battery (see abstract).
Rouillard teaches bonding a heat exchanger plate to a battery unit using an adhesive and teaches that an effective adhesive is epoxy due to its thermal conductance and compliance (col. 25 lines 30-38).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the epoxy adhesive of Rouillard in the apparatus of modified Hashimoto in order to take advantage of the epoxy’s thermal conductance and compliance.  Furthermore, .

(2) Response to Argument
A. The rejection of claims 1, 3-5, and 7-10 as allegedly anticipated is improper
On page 5, Appellant argues how to interpret "outermost surface of the battery pack". Appellant states that because Hashimoto teaches a casing that surrounds the battery pack, element "14" of Hashimoto cannot be considered an "outermost surface". The Office respectfully disagrees with this argument. As discussed in the Response to Arguments in the Final Rejection (mailed 9/20/2021) as well as the Advisory Action (mailed 11/8/2021), Appellant is applying a definition to "battery pack" that is excessively narrow and does not give the term "battery pack" its broadest reasonable interpretation. It is the position of the Office that the term "battery pack", given its broadest reasonable interpretation, includes Fig. 21 which shows a configuration that houses a battery cell or plurality of battery cells and can therefore be called a "battery pack". The inclusion of a casing, in addition to the walls/sides (14,16) around Fig. 21 in Hashimoto, is not demanded by the term "battery pack". 
Appellant then argues, on pages 5-6, that the instant specification supports the narrow definition of the term "battery pack" by pointing to Fig. 2 and paragraph 48 of the specification. The Office respectfully disagrees with this argument. In this section of the specification, Appellant has not intentionally redefined the term "battery pack" to meet the narrow interpretation currently argued. Appellant is referred to MPEP §2111.01(V) which states that: 

"The first question is to determine whether a claim term has an ordinary and customary meaning to those of ordinary skill in the art. If so, then the examiner should check the  If the specification does not provide a special definition for the claim term, the examiner should apply the ordinary and customary meaning to the claim term. If the specification provides a special definition for the claim term, the examiner should use the special definition. However, because there is a presumption that claim terms have their ordinary and customary meaning and the specification must provide a clear and intentional use of a special definition for the claim term to be treated as having a special definition, an Office action should acknowledge and identify the special definition in this situation.." 

It is the position of the Office that Appellant has not provided a "clear and intentional" special definition of the term "battery pack". 
Furthermore, for the sake of assisting Appellant in understanding the Office's broadest reasonable interpretation of the term "battery pack", Appellant is directed to US 2014/0072844 which teaches multiple "battery packs" 700 which each include a plurality of battery cells, similar to that of Hashimoto, are contained within a housing/enclosure 100. Here, the term "battery pack" is much broader than the limited interpretation of "battery pack" being argued by Appellant. As such, it is clear that the "broadest reasonable interpretation" by the Office is not excessively broad. 
At the bottom of page 6 and into page 7, Appellant argues that the examiner’s citation of US 2014/0072844 to set forth that the examiner’s interpretation of “battery pack” is not overly broad, is not valid as this publication is merely a loose translation of a Korean priority application.  The Office respectfully disagrees with this argument.  This cited document is a published document which sets forth a possible, but not exclusive, definition for the term “battery pack”.  Furthermore, Appellant goes on to cite multiple documents to set forth another 
Claim 7
On page 7, Appellant argues that the claimed "heat exchanger plate" cannot be interpreted as the "thermally conductive sheet" 12 of Hashimoto. The Office respectfully disagrees with this argument. "Heat exchanger plate" and "thermally conductive sheet" are the same structure. Appellant goes on to argue that there is no teaching of "overmolding". The Office notes that Appellant is arguing a method of manufacturing a claimed apparatus but has not argued why the "overmolding" is functionally different that the adhesive used in Hashimoto. In the claim, Appellant merely claims that "the heat exchanger plate is secured to the polymer-based component by an overmolding". The heat exchanger plate of Hashimoto 12 is indeed secured to the polymer based component by use of a structural adhesive between the water proof sheet 19 and the "hook" portion 16b (see paragraph 87 of Hashimoto). Without this adhesion between 19 and 16b, heat exchanger plate 12 would not be "secured" or held to polymer component 14. Such a configuration is functionally equivalent to the process of "overmolding". It is also noted that Appellant appears to acknowledge this equivalence by indicating that an overmolding or a structural adhesive can be used to secure the heat exchanger plate over the molded in channels (see paragraph 14 of the instant specification). 

B. The rejection of claim 11 as allegedly anticipated is improper
On page 8, Appellant argues that the cooling passages of Yang are not "molded in channels". Specifically, Appellant argues that Yang does not teach "cooling passages 7 are not described as being ‘molded in’ features of an enclosure assembly”.  The Office respectfully disagrees with this 
Appellant then goes on to argue “The cooling block 5 of Yang is not “secured over [a] molded-in channel” of the casing 1”.  It is noted that Appellant has not claimed a “casing” and therefore it is not clear what Appellant is arguing in this limitation.
Appellant further argues that the 1 of Yang cannot be a heat exchange plate because it is an outer casing. As best understood, it appears as though Appellant is arguing that because Yang doesn't call it a "heat exchanger plate", then it cannot be a heat exchanger plate. The Office respectfully disagrees with this argument. 1 of Yang is exactly that. It is a plate that exchanges heat as pointed out throughout Yang as well as the Final Rejection. 
On page 8, Appellant argues that in the Advisory Action, the examiner states that “molded-in channels” formed in the floor of a tray is not claimed.  The examiner made no such argument in the Advisory Action.

C. The rejection of claims 6, 11, 13, 15, 17 and 19-22 allegedly obvious is improper
Claim 21
Regarding claim 21, Appellant argues that feature 14 of Hashimoto is not a tray but rather an insulating member. The Office respectfully disagrees with this argument. The generic term "tray" encompasses feature 14 of Hashimoto. 
Claim 22


D. The rejection of claim 23 as allegedly obvious is improper
Regarding claim 23, Appellant argues that feature 60 of Hashimoto cannot be the claimed “molded in channel” as well as the claimed “tubing”.  The Office notes that although Hashimoto does not assign a reference number to the channel, it is the position of the examiner that the presence of the channel is inherent as Fig. 21 illustrates a channel even if a reference number is not assigned to it.  In addition, Hashimoto discloses that the pipes 60 are “embedded” in member 14 (see paragraph 108).   Appellant also argues that “molded-in” imparts structure but has not set forth why the “molded-in” structure is different from the “embedded” structure of Hashimoto.  As mentioned in the rejection, “molded-in” is directed toward a method of forming the claimed channel. The “molded-in” limitation is directed to a process of making the claimed channel and does not impart any structure different from what is taught by Hashimoto. MPEP §2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production”. 
Appellant goes on to argue that the claimed "heat exchanger plate" cannot be interpreted as the "thermally conductive sheet" 12 of Hashimoto. The Office respectfully disagrees with this argument. "Heat exchanger plate" and "thermally conductive sheet" are the same structure.



Respectfully submitted,
/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        
Conferees:
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725         
                                                                                                                                                                                               Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.